 Consumers Power Company and Local 103, UtilityWorkers of America, AFL-CIO. Case 7 CA 14222September 21, 1979DECISION AND ORDERBY MEMBERS JENKINS MURPHY, ANI) TRUI:SI)AIL On June 29, 1979, Administrative Law Judge Jen-nie M. Sarrica issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent, Consumers Power Company,Jackson, Michigan, its officers. agents, successors, andassigns, shall take the action set forth in the said rec-ommended Order.DECISIONSTATEMENT OF THE CASEJENNIE M. SARRICA, Administrative Law Judge: This is aproceeding under Section 10(b) of the National Labor Rela-tions Act, as amended (29 U.S.C. 151. et seq.), hereinafterreferred to as the Act. Based on charges filed on July 13.1977,1 a complaint was issued on August 22. presenting al-legations that Consumers Power Company, hereinafter re-ferred to as Respondent, committed unfair labor practiceswithin the meaning of Sections 8(a( 1) and (3) and 2(6) and(7) of the Act. Respondent filed an answer denying that itcommitted the violations of the Act alleged. Upon due no-tice, the case was heard before me at Grand Haven. Michi-gan, on January 11, 1978. Representatives of all parties en-tered appearances and had an opportunity to participate inthe proceeding.Based on the entire record, including my observation ofthe witnesses, and after due consideration of briefs and ar-guments. I make the following:t All dates are in 1977 unless otherwise indicatedCONSUMERS POWER COMPANYFINDINGS VNI) CoN( I SIONSI. JitRISI)( IONRespondent. a Michigan corporation with principal ofIfices in Jackson. Michigan, is engaged as a public utilit\providing gas and electric power to the Lower Peninsula ofthe State of Michigan. Respondent has an installationknown as the B. C. Cobb plant at Muskegon. Michigan. thefacility involved herein. During the sear preceding issuanceof the complaint, a representative period. Respondent. inthe course and conduct of its business operations. receivedgross revenues in excess of $1 million and purchased andcaused to be transported and delivered at its Michigan in-stallations goods and materials valued in excess ofs S100.(X()of which goods and materials valued in excess of $i5.(XX)were transported and delivered to its Michigan installationsdirectly from points located outside the State of Michigan.Respondent admits and I find that it is now. and hasbeen at all times material herein. an employer within themeaning of Section 2(2) of the Act engaged in commerceand in operations affecting commerce within the meningof Section 2(6) and (7) of the Act.i. rl I.AB(IR ORLANI/A I I()NThe Charging Party. Local 103, Utility Workers ofAmerica, AFL-CIO, hereinafter referred to as the Union. isnow, and has been during all times material herein, a labororganization within the meaning of Section 2(5) of the Act.III. FINDIN(iS AND (ONCI.USIONSA. The Issues1. Did the contract grievance provisions give rise to awaiver of a union steward's right to investigate a complaintthereunder in any manner other than that speciticall setforth?2. Did Respondent have a rule or practice governing job-time release of union stewards to investigate grieoance com-plaints which required separate specific permission to vieAthe locus of a complaint?3. Does an oral and written reprimand of a union stew-ard for performing his stewardship require an affirmatixeshowing of an unlawful motive?4. Was the reprimand justified in the interest of indus-trial discipline because of the language used in the steward-supervisor exchange?B. The Events InvolvedWendell Bradfield. an employee of Respondent since1964 and a qualified welder in the maintenance depart-ment. is one of 12 stewards of Local 103 at the B. C(. (Cobbplant. who are charged with the responsibility of adminis-tering the collective-bargaining agreement between Re-spondent and Utility Workers Union of America. AlFICIO. having been so designated in 1975. On June 23. 1977,employee Doug McComb. a mobile equipment operator inthe fuel handling department, reported to Bradfield that hehad been told by Fuel Handling Supervisor ouis Oswald245 NLRB No. 42183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto get the porcupine out of the bunker room, to take it tothe garage, and, with employee Dave Van Loon, a coalconveyor operator, to fix it.2 McComb also told Bradfieldthat Van Loon was, at that time, in the garage performingwelding on the porcupine. Bradfield told McComb hewould take care of the problem.' Bradfield then contactedhis own supervisor and requested that arrangements bemade for him to have an informal meeting with Louis Os-wald on union business. Later that day his supervisor in-formed Bradfield that it had been arranged for him to meetwith Oswald in the latter's office at 7:30 the followingmorning--Bradfield's normal work-reporting time.On June 24 Bradfield went directly to Oswald's office, inthe garage area, which is located 500-600 feet from theplant building, where Bradfield worked. In the conversationwhich followed concerning the complaint, Oswald was bothuninformative and uncooperative and displayed an attitudethat was both evasive and agressive.4He abruptly termi-nated the interview with the observation that they were notgetting anywhere, to which Bradfield agreed, and Bradfieldleft the office, proceeding from there to the garage proper toverify that the welding had been done there before he fileda written grievance concerning the matter.' The garage areais located some 100 feet from Oswald's office and in a direc-tion away from the plant. Oswald observed Bradfield's di-rection and followed.Bradfield was making physical inspection and observa-tions relating to the evidence of welding and the presence ofporcupine spikes when Oswald came up from behind and,in rough and stern language, challenged Bradfield's right tobe there. When Bradfield asserted that he was not talking toanyone and that he had authorization from his supervisorto be there, Oswald demanded the name of his supervisor,which Bradfield supplied. Oswald asserted that he wasgoing to call the supervisor and "find out." As Oswald tookup the phone and, unable to contact the named supervisordirectly, began paging the maintenance department super-visor, Bradfield left the garage, responding as he departed,"I don't give a fuck who you call."62 The porcupine is a steel object weighing approximately 300 pounds,made of half-inch-thick plate and having 6-inch spikes welded so as to pro-trude all around it, and attached to a long bar. The porcupine is dropped bythe bar into the bunkers, where it is utilized to scrape the walls and todislodge the coal. Welding was necessary in order to affix the porcupinespikes, and neither McComb nor Van Loon is a welder.Although some question was raised at the hearing as to whether theUnion steward who worked in the fuel handling department, instead ofBradfield, should have been the one contacted, ample evidence of recordestablishes that no restriction existed specifying the steward to be consulted.Further, as Respondent has not pursued this argument in its post-hearingbrief, such argument is presumed abandoned.'These characteristics are apparent from the record testimony of bothBradfield and Oswald as to what was said, and supportive confirmation ofthis conclusion was apparent in the demeanor of Oswald at the hearing. Thevariations in their respective versions of this exchange are not significant tothis conclusion.5 It was readily admitted at the hearing that such welding was being done.The issue which developed in the subsequent grievance related to a disputeconcerning jurisdiction over such work under the existing contract.6 Oswald testified that as Bradfield was walking out of the garage he said,"Go fuck yourself, you can make all the calls you want." Bradfield deniedthis. Bradfield was a candid and straightforward witness, whereas Oswalddisplayed an attitude of antagonism and arrogant righteousness. Moreover.Oswald admitted that when Bradfield made the claimed remark the latterThat afternoon Bradfield was summoned by AssistantMaintenance Supervisor Fred Steel for a disciplinary inter-view, which was followed by a written reprimand datedJune 27, reading as follows:On June 24, 1977, you obtained permission to see L.Oswald on an alleged difference regarding the interpre-tation of the Contract. When you finished your discus-sion with Mr. Oswald, you did not return to your job,but went to the equipment repair area without permis-sion of your supervisor. In addition, you directed abu-sive language to Mr. Oswald when you were ques-tioned about being in the equipment repair areawithout permission.This is a written reprimand to inform you that wewill not tolerate your above actions and if they occurin the future, you will receive more severe disciplinaryaction, which may include discharge.Testimony of Bradfield and other union stewards indi-cates that at the informal stage of the grievance procedurethe steward must receive permission from his supervisor tomeet and discuss the subject matter of a complaint with anyother supervisor involved and that such permission includessuch absence by the union steward from his work station asmay become necessary to otherwise investigate the subjectmatter of a complaint.Respondent's personnel director, Paul Panzer, testifiedthat the Company's procedures for releasing union stewardsfrom regular assignments to conduct "informals," or to in-vestigate possible grievances, are for the steward to obtainthe permission of his immediate supervisor, who in turnmakes the arrangement with the supervisor in the other de-partment involved. According to Panzer, once the unionsteward has reported to the "other supervisor," he becomesthe responsibility of that other supervisor, and "whereverhe goes from that point is up to that other supervisor todetermine." Panzer stated that he has made supervisorsaware of this procedure. Panzer further testified as to thereason for this procedure: "We also have to know whereour employees are in case we need them7and, of course,this very activity does take other employees away fromtheir job." If a union steward wants only to speak with anemployee in another department, according to Panzer, hemust go through the same channels so that the union stew-ard's supervisor will know where he is and also so that thesupervisor at the other location can make arrangements totake the employee involved away from his work. Panzeradmitted he never told union stewards that they had toobtain separate permission from their immediate supervisorto talk with another supervisor and also to view the job areainvolved. Maintenance Department Supervisor Fred Steelsimilarly admitted he had never told Union Steward Brad-field or Chief Union Steward Daniel Meier (both of whomwas going out the door some 40-50 feet away with his back to Oswald andthat Oswald was on the phone and just then turning around toward Brad-field. Also at that time there were other industrial sounds, and Oswald ad-mitted he could hear the machines operating on the coal pile. I credit Brad-field's version of this exchange.I The record establishes undisputedly that a call over the loudspeaker sys-tem can immediately reach anyone at any place on the plant property andthat maintenance department craftsmen frequently perform their dutiesthroughout the plant.184 CONSUMERS POWER COMPANYare under his supervision), or any other union steward, thathe would need to obtain separate permission to view thework area involved when he obtained permission to see an-other supervisor on union business.Contract language offered as relevant to the situationherein provides:ARTICLE IIIGrievance ProcedureSection 1. Should any difference arise between anyemployee or employees and the Company as to themeaning or application of the terms and provisionshereof, such differences should normally be adjustedby direct contact between the employee or employeesand his or their immediate supervisor. Where any suchdifference is not or cannot be adjusted in the normalway, the employee or employees involved may referthe difference to his or their authorized local unionrepresentative, who shall endeavor to settle the differenceinformally with the immediate supervisor .... If not sosettled, it shall be formally disposed of in the followingmanner:Step 1. The difference (hereinafter referred to as thegrievance when placed in writing) shall be promptlyplaced in writing by the authorized representative orrepresentatives of the local union and submitted to thesuperintendent of the plant or head of the departmentof the Company Division in which the affected em-ployee or employees work. Such superintendent or de-partment head shall thereupon agree to a meeting forthe consideration of the grievance at the earliest agree-able time not later than five days after he shall havereceived the grievance ....Step 2. If the grievance is not settled in Step I, theLocal Union Grievance Committee shall, within fivedays after the completion of the meeting or meetingsreferred to in Step I, submit the grievance to the ap-propriate Division Manager ... who shall, as promptlyas possible, but within five days after the grievance issubmitted to him, meet with that committee ....Section 2. Either of the parties hereto may have pre-sent at the meetings provided in Steps I and 2 of Sec-tion I hereof, any person or persons it may considernecessary to the proper consideration and settlement ofthe grievance. It is the desire of all parties to keep suchrepresentation at a minimum and the number of em-ployees, designated by the local union through its Pres-ident, who shall suffer no loss of their straight-time paywhile attending such meetings will be limited to five.Reasonable time shall be set aside for the holding ofsuch grievance meetings. In the event the investigationof any grievance or attendance at any meeting referred toin Section I hereof does not require an employee toleave the municipality in which he works or its imme-diate surrounding vicinity, he shall suffer no loss of hisstraight-time pay. Further, in the event the investigationof any grievance or attendance at any meeting referred toin Section I hereof does not require the Local UnionPresident to leave the jurisdiction of the local union, heshall suffer no loss of his straight-time pay. In no event.however, shall an employee leave his job for either i!'such purposes without prior consent of his immediatesupervisor. [Emphasis supplied.]C. Positions ql thc PartriesAdmittedly Bradfield. in his role of union steward. wasinvestigating a complaint or "difference" preliminary to thepreparation of a written grievance. which *was later filedand processed, and Respondent knew this to be his mission.The General Counsel contends that the discipline of Brad-field for engaging in this protected concerted activity was aviolation of Section 8(a)( I }) and (3) of the Act.The contract was presented as a joint exhibit. With re-spect to the quoted provisions thereof, the General Counselcontends that the reference in section 2 to "prior consent"relates only to steps I and 2 of section 1. and not to the"informal" stage of handling a "difference," which is cov-ered by the first paragraph of section I the activity inwhich Bradfield was engaged. In support of his interpreta-tion, the General Counsel points to the act that the con-tract term "meeting" is not used until steps I and 2 of sec-tion 1. Inferentially, it is argued that "endeavorts] to settlethe difference informally" are not "meetings." but are actswhich fall within the generic term "investigation of anygrievance," and that this was what Bradfield was engagingin both when he was discussing the "difference" with Os-wald and when he was viewing the situs of the complaint, apurpose for which he had obtained prior consent from hisimmediate supervisor, whether or not it was required.'Contrary to the contention of the General Counsel. it isRespondent's position that if Bradfield was "investigating agrievance," the last quoted portion of article Ill. section 2,requires that an employee obtain separate permission foreither attending a meeting or conducting a grievance inves-tigation, and Bradfield did not obtain separate permissionto investigate a grievance. However. Respondent assertsthat, in reality. Bradfield was investigating a "difference"and that "Article III does not permit paid9 absence fromwork to investigate differences at the informal stage of thegrievance procedure .... The only permissible paid absencefrom work to investigate is an absence to investigate 'griev-ances' .... Grievances have been defined by the Employerand the Union in Article III, Section 1, Step I as a differ-ence which has been placed in writing. Thus, until suchtime as a difference has been placed in writing, an employeeis not permitted paid time off for investigation."I agree with the General Counsel that subsequent revisions of the con-tract grievance provisions which ma) have established the right of the nlionto investigate differences prior to the filing of a written grievance are irrele-vant here.I Emphasis is Respondent's. It is argued that sec. 2 sets forth "the proce-dure to be followed for paid time off to attend informal meetings Step I and2 meetings and for the investigation of grievances. Art. VII. sec 2 of thaiagreement provides for remporar absence from dun ithou pat i transactbusiness for the Union." but since Bradfield's absence "for the purpose ofconducting an informal meeting with Oswald ... entailed paid time off fromwork" under sec. I of art. 111, art. Vll is inapplicable Aside from the appar-ent inconsistency of this argument with what I have interpreted as the finalcontract contention of Respondent, I find that the question otf whether Brad-field was or was not entitled to pa? is not in issue here. nor do I ind .iglllf-icant the tact that no pay was taken a part of the reprimand185 I)V.( ISIONS O() NAII ()NAI. ,ABOR RIAlIONS BOARI)Thus. in the final analysis. both the General Counsel andRespondent appear to be taking the position that the spe-cific contract provisions do not themselves resolve the issuehere. But Respondent contends that since '"Article III of thecollective-bargaining agreement does not permit absencefrom work to investigate differences at the inormal stage othe grievance procedure." by signing the agreement theUnion effectively "waived whatever right represented em-ployees may otherwise have had to absent themselves fromtheir jobs without specific permission to investigate differ-ences or grievances [and] the Union clearly waived what-ever statutory right it might otherwise have to investigatedifferences, without specific prior permission from the m-ployer." Such a contractual waiver, asserts Respondent."permits the mployer to require that employees obtainseparate permission to 'investigate' [and] the enforcement ofthis contractual right by the Employer is no more discrini-natory than the enforcement of a no-strike clause." Apply-ing this line of reasoning. Respondent asserts that whenBradfield went to the equipment repair area. he "placed hisactivity outside the ambit of protected activities and thussubjected himself' to discipline." as he had not previouslyobtained separate specific permission "for time off to inves-tigate any difference or to he in the equipment repair areafor any purpose."Further, Respondent asserts that even if there was nocontractual waiver here, in view of the failure of the (Gen-eral Counsel to present specific evidence of intent to dis-criminate and its own assertion of a business motivation"for requiring permission to investigate." there was no vio-lation because the effect on employees was very slight, andthe reprimand involved was not "inherently destructive ofimportant employee rights," as it did not involve a dis-charge or a "time-off penalty," but was merely a matter ofthe Employer "insisting on its contractual rights."' Finally.and in any event, Respondent relies upon the right of theEmployer, in the interest of industrial discipline, not to tol-erate verbal abuse of supervision by subordinates.D. Analys is and FindingsConsidering first the quoted contract provisions, I findthe terminology used in the first paragraph of article 1II,section 1, as distinguished from that contained in subse-quent provisions, so uniquely distinct as to require the con-clusion that the words "investigation." "grievance," and"meeting" were deliberately avoided. Instead we find suchterms as "differences," "direct contact," and "endeavor tosettle informally," which convinces me, in agreement withwhat I interpret to be the positions of the parties, that theconditions contained in the procedures for handling writtengrievances, including the "prior consent" portion of section2, do not clearly cover, and indeed, arguably, were intendednot to apply to, "endeavors to settle the difference infor-l0 Respondent argues that il employees are unhappy with the effect of thecontract. they can demand a change during negotiations, or if they disagreewith the Employer's interpretation, they can challenge it through the griev-ance and arbitration provisions. While future problems of this t ype ma, havebeen eliminated through subsequent contract negotiations see n. 8, .upra).this argument has no bearing on the violation alleged.mallv" before it became a written grievance. ' Thus, and forthis reason I find that the contract did not establish specificprocedures for such "endeavors" as Bradfield was admit-tedly engaging in and lor which he was disciplined.Nor can I find in contract provisions which did relate tothe activity involved a clear and unmistakable waiver ofthe union steward's right to "endeavor to settle differencesinormall yI" on company time ''without specific prior per-mission from the Employer." Indeed. the first paragraph ofsection I. directing that the local union representative"shall endeavor to settle the difference informally with theimmediate supervisor" suggests, if anything. that the unionsteward should act promptly, and presumably during work-ing hours." Absent from such directive is any requirementfor the union steward to obtain permission to cease theassigned job duties during such endeavor--with or withoutpay and whether in his own department or elsewhere in theplant. I find that the union steward was not prohibited,either specifically or inferentially, by the contract from per-forming these aspects of' his union steward duties on Re-spondent's time. Accordingly, I find Respondent's relianceon waiver misplaced.This, however, does not mean that a union steward has aright to neglect his work assignent at w ill in order to "en-deavor to settle a difference infrmally." The Board haslong recognized an employer's legitimate interest in the et-etctive utilization of working time and has sought to accom-modate such interest while protecting the legitimate statu-tory rights of employees. Thus, an employer may, inappropriate circumstances, make and enforce reasonablerules.' Through the testimony of Personnel Director Pan-zer. Respondent has attempted to establish the existence of'such a rule.Evaluation of Panzer's testimony does not convincinglyestablish that Respondent's procedures for releasing unionstewards from job assignments to investigate possible griev-ances required, in addition to permission to go to anotherdepartment and confer with that supervisor, separate spe-cific supervisory permission to view objective evidence atthe location of the complaint. The reasons advanced for thealleged limitation of movement relate only to the need forthe union steward's supervisor to arrange for his absencefrom his work location and to know where he could bereached and for the other departmental supervisor's avail-ability for conferring and/or to relieve an employee underhis supervision from assigned job duties to make him simi-larly available to the union steward. Clearly, the speaker1 Where the contract language is subject to conflicting interpretations andinferences with respect to coverage thus leaves the intention of the parties indoubt and where a right protected by the Act is insolved. we must concludethat the matter is not governed by the contract provisions. See, e.g., .. R.B.v Wisconsin Aluminum Foundo' Co. Inu., 440 F.2d 395 (7th Cir. 1971 citedby Respondent.12 See, e.g., The Item Compan,. 220 F.2d 956 / 5th Cir.}. enfg. 108 NLRB1634. cert. denied 350 U S. 836, rehearing denied 350 U.S. 905.I) Indeed, "it would have been patently futile for Ithe union stewardl tohave inspected the job at any time other than during working hours." See & I. Painting o., 174 NLRB 91 1 (1969)." See Cameron Iron Works, Inc. 194 NLRB 168 (1971).See discussion and cases cited in Hoerner Wuldor( (',rpor ation, 227NI.RB 612 (1976}. The right to administer a cillectie-bargaining agreementis no less basic to Section 7 rights than the right to organize fr without theftrmer. the latter becomes futile.!86 CONSUMERS POWER COMPANYsystem operative throughout the plant area afforded ample.immediate contact with the absent steward should his pres-ence be required at his own department. and viewing awork area without conferring with any employee would nottake "other employees away from their jobs" -another sup-posed reason for the requirement.Nor do I find that the union stewards, when the, enteredother departments with their own supervisors' permissionand prearrangement with the counterparts in the visited de-partments, became subject to the direction of those othersupervisors as to where they might go in those departmentsto observe conditions, as asserted by Panzer. If this were theprocedure, there would be no explanation as to why Oswaldmade inquiry of Bradfield concerning whether he had ob-tained such permission from his maintenance departmentsupervisor, nor would there be any explanation as to why itwas Supervisor Steel of maintenance, instead of Oswald.who conducted the disciplinary interview and issued thewritten warning if Bradfield in fact was then subject to Os-wald's supervision. I am persuaded that Panzer's testimonywas cast in this fashion in an attempt to support the argu-ments advanced by Respondent" and that Respondent's ac-cepted practice in fact required only supervisory release ofa union steward from assigned job duties to enable him, oncompany time, to endeavor to settle differences informallyand the supervisor's cooperation in arranging for the avail-ability of other supervisors and employees. I further findthat such established practice or informal rule permitted"onsite" inspection or other steps deemed necessary to thesteward's "endeavor to settle a difference informally"within the ambit of any permission granted a union stewardfor relief from regularly assigned duties to pursue such amission. This conclusion is consistent with the testimony ofthe union stewards, whom I credit as to the manner inwhich they conducted union affairs at the informal stage ofa complaint or grievance." Accordingly, I find that Brad-field acted in accord with the established practice when,after obtaining permission to be absent from his depart-ment to pursue his union steward duties at the "informal"stage, he "conferred with the immediate supervisor" in thedepartment involved in the "difference" and then pro-ceeded to that situs in that department to inspect for infor-mation relating to that "difference."'" It follows that whenBradfield received an oral reprimand and a written warningof more severe disciplinary action "which may include dis-charge" for his presence in the garage area of the fuel han-dling department, he was engaged in the protected con-certed activity of administering the collective-bargainingagreement by processing a complaint thereunder. Such dis-ciplinary actions taken by Respondent's supervisors consti-I base this credibility finding in part upon a distinct impression duringhis testimony that Panzer was attempting to weigh each answer not againstrecollection of facts or knowledge of procedures, but against how his answermight affect the issues in the case. A candid spontaneity was conspicuouslyabsent.J' Whether or not Panzer ever mentioned his version of an alleged rule toRespondent's supervisors has little consequence here, where admittedly therewas no written rule, and no mention of an oral rule was ever made to anyunion steward." Clearly, had Bradfield found no evidence of welding and no porcupinespikes to support the complaint, this alone may have "settled" the matterwithout proceeding to the formal or written stage.tute interference, restraint, and coercion within the mean-ing of Section 8(a)( I ) of the Act and discrimination forengaging in union activities within the meaning of Section8(a)(3) thereof.lI find no merit in Respondent's contention that the Gen-eral Counsel failed to establish the Section 8(a)(3) violationalleged b not presenting specific evidence of an unlawfulmotive. In Great DaneO? upon which Respondent relies, theSupreme Court reiterated :and restated the applicable ruleof law thus:First, if it can reasonably be concluded that the em-ployer's discriminatory conduct was "inherently de-structive" of important employee rights, no proof of anantiunion motivation is needed and the Board can findan unfair labor practice even if the employer intro-duces evidence that the conduct was motivated bybusiness considerations. Second. if the adverse effect ofthe discriminatory conduct on mployee rights is"comparatively slight." an antiunion motivation mustbe proved to sustain the charge if the employer hascome forward with evidence of legitimate and substan-tial business justifications for the conduct. 'Ihus, in ei-ther situation, once it has been proved that the em-ployer engaged in discriminatory conduct which couldhave adversely affected employee rights to some extent.the burden is upon the employer to establish that hewas motivated by legitimate objectives since proof ofmotivation is most accessible to him.Clearly, the administration of the collective-bargainingagreement's grievance procedure provisions qualifies as an"important" Section 7 right. Indeed it has been labeledboth basic and fundamental. Without this right. protectionof any preceding and supportive concerted activit3becomesuseless and a sham. Interfering with and discriminatingagainst a union steward for pursuing his responsibilit inthis respect, of necessity. has a significant effect upon em-ployees and is inherently destructive of important employeerights, for it threatens to reduce all of their protected ac-tivit,, to an exercise in futility. Respondent's knowledge thatBradfield's mission was an "endeavor to settle a difference"under the contract's grievance provisions is, in these cir-cumstances, sufficient to hold Respondent accountable forthe "unavoidable consequences" of its action and to deemits conduct "proscribed, without need for proof of an un-derlying improper motive."' Thus, I conclude that the vio-lation is established under the first paragraph of the rule asrestated in Great Dane, supra. Even if Respondent's allegedreasons for a rule requiring supervisory release from jobduties should appropriately be considered here as an al-leged business justification for administering an oral andwritten reprimand to a union steward for viewing the situsof a complaint without separate specific supernisorv permis-sion to do so., I would find such a justification specious.Aside from my finding that no such rule requiring separatepermission existed, the undisputed facts reveal that Brad-field's supervisor knew that Bradfield could be located ini See Chrs.rler Corporation, 228 NLRB 486. 490 (19771.° '.L R B. v. Great Dane Tralers, Inc.. 388 U.S. 26, 34 (1967)12 Cf. the discussion of this rule contained at pp. 1512 14 of Jorgemen'sInn, 227 NLRB 1500 1977)187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fuel handling department; Supervisor Oswald knewwhere, in that department, Bradfield could be located; andBradfield did not speak to or disrupt the work of any em-ployee (indeed, there is no evidence that any other em-ployee was present in the immediate vicinity). Thus, thebusiness considerations advanced as justification for the al-leged rule, in any form, were satisfied.There remains Respondent's contention that the repri-mand was justified because of the language used by Brad-field in his departing remark to Oswald. Clearly, this re-mark was part of the res gestae of the efforts being made byBradfield to "settle a difference informally." Therefore itwas in the context of protected concerted activity22and wasnot "so approbrious [sic]" as to cause the loss of the Act'sprotection." I find Respondent's reliance upon thisjustifica-tion without merit.24CONCLUSIONS OF LAWI. Respondent is an employer within the meaning of Sec-tion 2(2) of the Act and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By orally disciplining and by issuing a written warn-ing to Wendell Bradfield for his union steward activities ofadministering the grievance provisions of the collective-bar-gaining agreement, Respondent has interfered with, re-strained, and coerced its employees in the exercise of rightsguaranteed them in Section 7 of the Act and thereby com-mitted unfair labor practices within the meaning of Section8(a)(1) of the Act. By the same conduct Respondent hasdiscriminated against Wendell Bradfield with respect toterms and conditions of employment for engaging in pro-tected concerted activities, thereby discouraging member-ship in the Union, in violation of Section 8(a)(3) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative actions designed toremove the effects of the unfair labor practices and to effec-tuate the policies of the Act.Upon the foregoing findings of fact and the entire recordin this proceeding, I make the following recommended:22 See Thor Power Tool Company. 148 NLRB 1379 (1964), enfd. 351 F.2d584 at 586-587 (7th Cir.).·"Within the confines of a grievance meeting, it would require severeconduct indeed to convince us that the interests of fair give and take betweenequal parties to bargaining could be justifiably submerged." Crown CentralPetroleum Corporation v. N.L.R.B., 430 F.2d 724, 727, 731 (1970), enfg. 177NLRB 322 (1969).I find that the parting remark cannot be severed from the context of theactivity and that the specific mention of this offense in the written warningdoes not establish it as a separate and severable reason for the reprimand. Ineed not, therefore, discuss the effect of the evidence that Bradfield's epithetwas no rarity in the language of the plant.ORDER25The Respondent, Consumers Power Company, Jackson,Michigan, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Orally reprimanding employees or issuing writtenwarnings of more severe disciplinary action "which mayinclude discharge" for engaging in protected concerted ac-tivities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed to them by Section 7 of the Act or discouragingmembership in a union by discriminating against them forengaging in protected concerted activity.2. Take the following affirmative action, which will effec-tuate the policies of the Act:(a) Rescind in its entirety and expunge from his recordthe written warning issued to Wendell Bradfield on June 27,1977.(b) Post at its B. C. Cobb plant at Muskegon, Michigan,copies of the attached notice marked "Appendix."26Copiesof said notice, on forms provided by the Regional Directorfor Region 7, after being duly signed by Respondent's rep-resentative, shall be posted by Respondent immediatelyupon receipt thereof, at the location noted above, and bemaintained at such location by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tice is not altered, defaced, or covered by any other mate-rial.(c) Notify the Regional Director for Region 7, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.25 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.26 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides and the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us topost this notice.WE WILL NOT orally reprimand you or your unionsteward or issue written warnings of more severe disci-plinary action, which may include discharge, for en-gaging in protected concerted activities.WE WIL.L NOT in any like or related manner interferewith, restrain or coerce you or your union steward in188 CONSUMERS POWER COMPANYthe exercise of rights guaranteed you by Section 7 ofthe National Labor Relations Act.WE WILL NOT discourage union membership by dis-criminating against any employee or union stewardwith respect to terms and conditions of employmentfor engaging in protected concerted activities.WE WILL rescind and remove from his record theoral reprimand and written warning issued to WendellBradfield for observing the location of a complaintwhile trying to settle a difference at the informal stageof the contract grievance procedure.CONSUMERS POWER COMPANY189